Title: To George Washington from Levi Allen, 27 January 1776
From: Allen, Levi
To: Washington, George



Salisbury in ConnecticutJany 27th 1776
May it please Your Excellency

I have rode some hundred miles in consequence of my brother Ethan Allen (commonly cal’d Colo. Allen) being taken prisoner near Montreal 25th Sept. last[,] waited on Your Excellency at head-quarters in Cambridge in Decm. last, since that waited on Genl Schuyler on the same business, he read me a paragraph of Your Excellency’s letter directing him to enquire what was become of Colo. Allen, and desird me if possible to git some evidence of the treatment he met with after taken prisoner, Accordingly have spared neither trouble, or cost to accomplish the same, one affidavet only have been able to Obtain, which here inclose, There is a number of the Ministerial Troops in this and the neighbouring Colonies prisoners, but few of them have seen my brother since a prisoner, only those taken on board the gaspy brigg, and it is next to impossible to git any of them to say Allen or any Other prisoner was used ill for fear of retaliation besides they have been Charg’d by Prescott and all the Officers not to mention Allens being put in Irons on pain of death—the soldier that made the affidavet here inclos’d was Very loth and I should not Obtain’d it, but he had previously drop’t words to the Same import of the affidavet I then brot him before proper Authority and told him he must declare on Oath whether Colo. Allen was put in Irons or not; then he declar’d on oath what the affidavet Says, at the same time beg’d none present would mention his name[.] Have some thoughts of Going to England in cognito after My brother but am not positively certain he is sent there, tho’ believe he is; beg your Excellency will favour me with a line and acquaint me if any inteligence concerning him, and if your Excellency pleases your Opinion of the expediency of going after him, & whether your

Excellency would think proper to Advance any Money for that purpose as My brother was a man bless’d with more fortitude than fortune; Your Excellency may think at first thought I can do nothing by going to England, I feel as if could do a great deal, by raising a mob in London bribing the goaler or by giting into some Servile employment with the goaler and Over faithfulness make myself master of the key, or at least be able to lay my hand on it some night; I beg Your Excellency will countenance my going, can muster more than one hundred ⟨mutilated⟩ My Own porperty shall regard Spending that no more than one Copper, Your Excellency must know Allen was not Only a Brother but a Real Friend that Sticketh closer than a brother, Have Two brothers in the Continental Army one a Capt. the Other a Lieut. the latter with the army before Quebeck whither he is there now or with Genl Montgomery in Heaven can’t tell[.] we look up to your Excellency as Our political Father and head of a Great People. Your Excelleny’s most Obedient ever faithful & Very Humb. Servant

Levi Allen


N. B. if your Excellency chuses I should wait on you personally I only wait Your commands Cannot live without going to England if my brother is sent there beg your Excellency won’t discover this letter least the Adverse party know my design.

